UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-7347



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


MAURICE DAVID KING, a/k/a Peanut,

                                            Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.   Alexander Harvey II, Senior District
Judge. (CR-82-401-H, CA-97-914-H)


Submitted:   May 14, 1998                   Decided:   May 26, 1998


Before WIDENER and MICHAEL, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Fred Warren Bennett, BENNETT & NATHANS, L.L.P., Greenbelt, Mary-
land, for Appellant. Katherine Jacobs Armentrout, Assistant United
States Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order denying,

in part, and granting, in part, his motion filed under 28 U.S.C.A.

§ 2255 (West 1994 & Supp. 1998). We have reviewed the record and

the district court's opinion and find no reversible error. Accord-

ingly, we deny a certificate of appealability and dismiss the ap-
peal on the reasoning of the district court. United States v. King,
Nos. CR-82-401-H; CA-97-914-H (D. Md. July 29, 1997). We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument
would not aid the decisional process.




                                                         DISMISSED




                                2